Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 1, 2009 J.W. Mays, Inc. (Exact name of Registrant as specified in its charter) New York 1-3647 11-1059070 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 9 Bond Street, Brooklyn, New York 11201-5805 (Address of principal executive offices) (Zip Code) (718) 624-7400 (Registrants telephone number, including are code) Check the appropriate box below if the From 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR-240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Principal Officer; Election of Directors; Appointment of Principal Officers. 5.02(b). On January 1, 2009, Mrs. Sylvia W. Shulman informed J. W. Mays, Inc. (the Company) and the Board of Directors of the Company that she was resigning from the Board of Directors effective January 1, 2009. Mrs. Shulman did not resign as the result of any disagreement with the Company on any matter relating to the Company's operations, policies or practices. The Company's Board of Directors has no immediate plans to appoint a replacement for Mrs. Shulman. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. J.W. MAYS, INC. (Registrant) Dated: January 6, 2009 By: /s/ Mark Greenblatt Mark Greenblatt Vice President Principal Financial Officer 3
